Citation Nr: 1502649	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  13-01 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1967 to October 1970 and from July 1972 to August 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that, in pertinent part, denied entitlement to a TDIU.  In October 2014, a videoconference hearing was held before the undersigned; a transcript is of record.  The Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2014).  Additional medical records, including VA treatment records, Social Security Administration (SSA) records, and an August 2014 VA examination report were received without such a waiver.  Although the opinion and decisions were not accompanied by a waiver of AOJ review, given the full grant of the claim on appeal herein, there is no due process problem with respect to that issue.  Id. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence establishes that he is unable to obtain or sustain substantially gainful employment as a result of his service-connected disabilities, including posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issues of entitlement to a TDIU rating, no further discussion of the VCAA is required with respect to this claim.

Legal Criteria, Factual Background, and Analysis

The Veteran contends that he is unable to be employed because of his service-connected disabilities, principally his PTSD.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

At the time the Veteran filed his application for TDIU, he was service-connected for PTSD, evaluated as 10 percent disabling, ischemic heart disease, evaluated as 60 percent disabling, and diabetes mellitus, evaluated as 10 percent disabling.  Thus, he had a single service-connected disability evaluated at 60 percent or more and and combined rating of 70 percent.  An August 2014 rating decision granted a temporary total rating for the Veteran's service-connected PTSD from February 19, 2014 to April 30, 2014, and an increased 70 percent rating from May 1, 2014. Thereafter, he has a combined disability rating of 90 percent. Thus, the Board finds that the Veteran meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) at all times during the appeal period.  However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities in order to be entitled to a TDIU.

In his January 2011 application for TDIU, the Veteran alleged he became too disabled to work as a result of his service-connected disabilities in January 2009 and ended his career as a teacher.  In a March 2011 statement, the Veteran's former employer, a school, indicated he had worked as a full-time teacher from September 1999 until April 2009, noting a medical leave of absence ended then.  

In a letter received in January 2009, a private treating physician noted the Veteran was being treated in the neurology department for a cognitive impairment.  The physician concluded the Veteran would not be capable of continuing his job as a teacher past January 2009 based on his clinical progression.  

The Veteran underwent a VA examination for his TDIU claim in July 2011.  The examiner found the Veteran appeared to have exertional angina that would limit his ability to perform work involving more than 5 METs.  He opined the Veteran appeared to be capable of doing tasks that are sedentary or involving simple standing and walking indoor distances.  

The Veteran also underwent a VA PTSD examination in July 2011.  The examiner related cognitive deficiencies, including difficulty with attention and concentration, to his PTSD.  In an addendum opinion, the examiner found the Veteran's service-connected disabilities of PTSD and secondary depression "significantly impact his ability to function in work settings."  She opined that "he is not completely unemployable," but that he would not be able to function adequately in stressful or unstructured work settings for extended periods or fulfill tasks that require attending to significant levels of detail.

In a letter received in March 2013, the Veteran's treating VA psychiatrist indicated the Veteran's PTSD symptoms "are such that he cannot tolerate a typical work week nor the interactions with others that are...necessary for most all types of work."  He noted PTSD symptoms can worsen with age and opined that his PTSD symptoms "make him unemployable."  

The Veteran was provided another VA PTSD examination in April 2013 with the same examiner who performed the July 2011 PTSD examination.  The examiner offered an opinion regarding the Veteran's employability similar to the one she did in July 2011, finding he is not completely unemployable, but noted it was unlikely that he would be able to return to his previous employment as a teacher.

In June 2013, a VA Board of Psychiatry reviewed the treating psychiatrist's January 2013 letter and the April 2013 VA examination report and concluded that the Veteran "is not completely unemployable" after weighing the evidence.  The Board noted that while PTSD symptoms can worsen with age, they can also decrease with age.    

VA treatment records show the Veteran entered a six-week VA residential PTSD treatment program in February 2014 and completed the program in April 2014. 

The Veteran was provided another VA examination in August 2014.  The examiner did not offer an opinion specific to the Veteran's employability, but summarized the Veteran's level of occupational and social impairment as "deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  

Based on a review of the evidence, the Board concludes that an award of TDIU is warranted.  The ultimate question before the Board is whether the Veteran is capable of substantial gainful employment and this is a determination for the Board to make as the adjudicator of this appeal.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran is not capable of substantially gainful employment.  Most notably, his treating psychiatrist opined that his PTSD symptoms "make him unemployable."  The Board find's the treating psychiatrist's highly probative as he regularly interacts with and treats the Veteran.  Furthermore, while the July 2011 and April 2013 examiner opined that the Veteran is not completely unemployable, she did find his symptoms significantly impact his ability to function in a work setting.  The Board notes "completely unemployable" is not the standard the Board adheres to when considering TDIU claims.  

Considering the severity of his service-connected PTSD as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities, to include PTSD.  The evidence is in favor of the grant of a TDIU.  See 38 U.S.C.A §5107.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


